 Case 20-14201-pmm         Doc 30     Filed 12/09/20 Entered 12/09/20 15:11:54          Desc Main
                                     Document      Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: LARRY LEE WISSER AND                        )       Case No. 20-14201-PMM
       CATHLEEN RACHEL WISSER                      )
                     Debtors.                      )       Chapter 12

DEBTORS’ RESPONSE TO MOTION FOR RELIEF FROM STAY (IN REM) TO EXERCISE
ITS STATE COURT REMEDIES AGAINST THE DEBTORS' REAL ESTATE LOCATED AT
8281 HOLBENS VALLEY ROAD, 8284 HOLBENS VALLEY ROAD, AND 8292 CREAMERY
  ROAD, NEW TRIPOLI, PENNSYLVANIA AND INSURANCE PROCEEDS, OR IN THE
ALTERNATIVE, FOR ADEQUATE PROTECTION PAYMENTS AND FOR TURNOVER OF
                         INSURANCE PROCEEDS.

       AND NOW comes the Debtors, Larry Lee Wisser and Cathleen Rachel Wisser, by and through

their counsel, Charles Laputka, Esq., and files the following Response to Motion for Relief from Stay

(In Rem) to exercise its State Court remedies against the Debtors' Real Estate located at 8281 Holbens

Valley Road, 8284 Holbens Valley Road, and 8292 Creamery Road, New Tripoli, Pennsylvania and

Insurance Proceeds, or in the Alternative, for Adequate Protection Payments and for Turnover of

Insurance Proceeds, and avers as follows:


       1. Admitted.

       2. Admitted.

       3. Admitted.

       4. Admitted.

       5. Admitted.

       6. Admitted.

       7. Admitted.

       8. Admitted.

       9. Admitted.

       10. Admitted.
Case 20-14201-pmm       Doc 30     Filed 12/09/20 Entered 12/09/20 15:11:54              Desc Main
                                  Document      Page 2 of 5


    11. Admitted in part and Denied in part. Admitted that the Debtors filed this Chapter 12 case

       the day before the Sheriff Sale and it is Denied that the Debtors filed this case in an effort to

       frustrate hinder, and delay the Bank’s lawful exercise of the Judgment execution process.

    12. Admitted.

    13. Admitted.

    14. Admitted.

    15. Admitted.

    16. Admitted.

    17. Admitted.

    18. Admitted.

    19. Admitted.

    20. Admitted.

    21. Admitted.

    22. Admitted.

    23. Admitted.

    24. Admitted.

    25. Admitted.

    26. Admitted.

    27. Admitted.

    28. Admitted.

    29. Admitted.

    30. Admitted.

    31. Admitted.

    32. Admitted.
Case 20-14201-pmm       Doc 30     Filed 12/09/20 Entered 12/09/20 15:11:54          Desc Main
                                  Document      Page 3 of 5


    33. Admitted.

    34. Admitted.

    35. Admitted.

       a. Admitted

       b. Admitted.

       c. Admitted.

       d. Admitted.

       e. Denied. The Debtors are not certain that they have a written Trust Agreement with

           Judson Witham.

       f. Admitted.

    36. Admitted and Denied. No Trust exists according to Judson Witham but rather he was paid

       to rebuild the barn.

    37. Admitted.

    38. Denied. Strict proof is demanded at Trial.

    39. Denied. Movant’s paragraph # 39 is a conclusion of law.

    40. Denied. Debtors are without the necessary information to form an opinion as to the truth of

       the matter asserted. Strict proof is demanded at Trial.

    41. Admitted.

    42. Admitted.

    43. Admitted.

    44. Denied. Movant’s paragraph # 44 is a conclusion of law.

    45. Denied. Movant’s paragraph # 45 is a conclusion of law.

    46. Denied. Movant’s paragraph # 46 is a conclusion of law.

    47. Denied. Movant’s paragraph # 47 is a conclusion of law.
Case 20-14201-pmm       Doc 30     Filed 12/09/20 Entered 12/09/20 15:11:54       Desc Main
                                  Document      Page 4 of 5


    48. Denied. Movant’s paragraph # 48 is a conclusion of law.

    49. Admitted.

    50. Denied. Movant’s paragraph # 50 is a conclusion of law.

    51. Denied. Movant’s paragraph # 51 is a conclusion of law.

    52. Denied. Movant’s paragraph # 52 is a conclusion of law.

    53. Admitted.

    54. Denied. Strict proof is demanded at Trial.

    55. Denied. Movant’s paragraph # 55 is a conclusion of law.

    56. Denied. Movant’s paragraph # 56 is a conclusion of law. Debtors have entered into an

       Agreement for the repair of the damaged collateral.

    57. Denied. Movant’s paragraph # 57 is a conclusion of law.

    58. Admitted. By way of further answer, Judson Witham is responsible for rebuilding the barn

       with the proceeds.

    59. Denied. Transfer was made to repair the barn.

    60. Denied. Movant’s paragraph # 60 is a conclusion of law.

    61. Denied. Movant’s paragraph # 61 is a conclusion of law.

    62. Admitted.

    63. Denied. Movant’s paragraph # 63 is a conclusion of law.

    64. Denied. Debtors filed all bankruptcy cases to save their family farm to reorganize their

       debts.

    65. Denied. Movant’s paragraph # 65 is a conclusion of law.

    66. Denied. Movant’s paragraph # 66 is a conclusion of law.

    67. Admitted.

    68. Denied. Movant’s paragraph # 68 is a conclusion of law.
 Case 20-14201-pmm          Doc 30    Filed 12/09/20 Entered 12/09/20 15:11:54           Desc Main
                                     Document      Page 5 of 5


       69. Denied. Movant’s paragraph # 69 is a conclusion of law.


       WHEREFORE, the Debtor respectfully requests this Honorable Court deny the present Motion

for Relief from Stay (In Rem) to exercise its State Court remedies against the Debtors' Real Estate

located at 8281 Holbens Valley Road, 8284 Holbens Valley Road, and 8292 Creamery Road, New

Tripoli, Pennsylvania and Insurance Proceeds, or in the Alternative, for Adequate Protection Payments

and for Turnover of Insurance Proceeds. and grant other further relief as deemed just and appropriate.

                                                    By: /s/ Charles Laputka
                                                       Charles Laputka, Esquire
                                                       Attorney for Debtors
                                                       1344 W. Hamilton Street
                                                       Allentown PA 18102
                                                       Telephone – 610/477-0155
                                                       claputka@laputkalaw.com
